FILED
                                                                                            Dec 27, 2021
                                                                                           10:25 AM(CT)
                                                                                            TENNESSEE
                                                                                       WORKERS' COMPENSATION
                                                                                          APPEALS BOARD

             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Charles Lawson                                     )   Docket No.        2021-01-0213
                                                   )
v.                                                 )   State File No. 56752-2020
                                                   )
Amazon.com Services, LLC, et al.                   )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims                                )
Thomas L. Wyatt, Judge                             )

                                    Affirmed and Remanded

In this interlocutory appeal, the employer asserts the trial court erred in declining to grant
its pre-hearing motion in limine to exclude the testimony of an expert witness based on the
alleged unreliability of the information and data on which the expert relied. In denying the
motion, the trial court concluded the issues noted by the employer impact the weight but
not the admissibility of the expert’s opinions, and the employer has appealed. Discerning
no error, we affirm the trial court’s order and remand the case.

Presiding Judge Timothy W. Conner delivered the opinion of the Appeals Board in which
Judge David F. Hensley and Judge Pele I. Godkin joined.

W. Troy Hart, Knoxville, Tennessee, for the employer-appellant, Amazon.com Services,
LLC

G. Brent Burks, Chattanooga, Tennessee, for the employee-appellee, Charles Lawson

                                     Memorandum Opinion 1

      Charles Lawson (“Employee”) worked for Amazon.com Services, LLC
(“Employer”), as a fulfillment associate at one of its distribution centers in Hamilton
County. On August 31, 2020, Employee reported experiencing low back pain radiating
down his left lower extremity while lifting heavy totes at work. He was initially seen at
1
 “The appeals board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the appeals board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Tenn. Comp. R. & Regs. 0800-02-22-.03(1) (2020).
                                                   1
Employer’s onsite clinic, then selected Dr. Robert Sass, an osteopathic doctor with Nova
Medical Centers, from Employer’s panel of physicians. During his initial visit with Dr.
Sass, which occurred on the date of the accident, Employee reported having experienced
prior low back problems. According to Dr. Sass’s August 31 report, Employee described
a “history of back problems including a pinched nerve and has sciatic pain intermittently.”
Employee also reportedly told Dr. Sass of having “back pain once a month,” which he
treated with pain medications. According to Dr. Sass’s report, there was “[n]o specific
incident . . . no slip, trip[,] fall or faulty equipment.” 2 As a result of Dr. Sass’s examination,
he concluded “within a reasonable degree of medical certainty” that Employee “is
experiencing a flare of back pain” due to a “chronic back issue” and that “no work injury
has occurred.” Thereafter, Employer denied Employee’s claim.

        After leaving Dr. Sass’s office, Employee went to a local emergency room, where
he reported “low back pain and burning into his left leg and foot.” He also reported a
“history of spinal stenosis and a disc problem.” With respect to his pre-existing condition,
Employee “describe[d] having [a] problem years ago [but] never had to have surgery and
has not been having pain since that time.” He reported the work incident as having
occurred when he “lifted some Gatorade and felt pain in his low back and down his left
leg.” A CT of the lumbar spine revealed “spinal stenosis from L3-S1.” Employee was
diagnosed with a lumbar strain, spinal stenosis, left sided sciatica, and degenerative
arthritis. A consultation was sought from Dr. Garrick Cason of Comprehensive Spine
Institute, who recommended Employee take steroidal medication and undergo physical
therapy.

        Thereafter, Employee sought treatment on his own from Dr. Cason, who he first
saw on October 1, 2020. Employee reported that he “was injured at work on 8/31/2020
picking up an item” and described “immediately [feeling] pain in his lower back and down
either side of his [left lower extremity].” Dr. Cason noted that the “[c]ausative event at the
time of symptom onset [was] reported as picking up [an] item at work.” Under “past
medical history,” Dr. Cason indicated Employee had reported a history of osteoarthritis,
but there was nothing in his report indicating Employee had described prior low back
injuries or any significant treatment to the lumbar spine.

        Diagnostic scans ordered by Dr. Cason were interpreted as revealing “retrolisthesis”
at L4 through S1 and “neuroforaminal stenosis” at L4-S1. Dr. Cason described these
findings as “mild degenerative disc arthritis at L5-S1” and “facet joint degenerative
arthritis at L4-L5, moderate left and mild right.” Dr. Cason diagnosed degenerative
changes in the lumbar spine, as well as “[l]umbar [r]adiculopathy on the left.” He opined
that “[b]ased on the patient’s history and clinical evaluation, the current problem is

2
  We note, however, that earlier in the same paragraph of his August 31 report, Dr. Sass noted Employee
had described an incident on 8/31/2020 at 7:40 a.m. “while moving an item” in which Employee “developed
low back pain and left leg pain.”
                                                  2
consistent with the accident described by the patient.” Dr. Cason also signed a form on
October 1 indicating that Employee “is temporarily and totally disabled from any gainful
employment at the present time.” Later, Dr. Cason signed an affidavit in which he stated,
“within a reasonable degree of medical certainty, and considering all causes, that Mr.
Lawson’s lumbar injuries and the aggravation of his pre-existing lumbar spine conditions,
which he suffered while lifting and moving a large . . . box on August 31, 2020, arose
primarily out of and in the course and scope of his employment.”

        Employee filed a request for hearing and attached medical records, Employee’s
affidavit, and the affidavit from Dr. Cason. Prior to the hearing, Employer filed a motion
in limine seeking to exclude from evidence Dr. Cason’s records and affidavit. In support
of its motion, Employer asserted Dr. Cason’s medical opinions were “fundamentally
untrustworthy” because Employee had failed to explain to Dr. Cason the extent and nature
of his prior injuries and pre-existing condition, as well as his chronic, intermittent low back
symptoms and his use of medications to treat those symptoms.

        In its order denying Employer’s motion, the trial court noted that rules governing
the Court of Workers’ Compensation Claims provide that medical records and “letters or
written statements addressing medical causation signed by a physician” are admissible at
an expedited hearing. See Tenn. Comp. R. & Regs. 0800-02-21-.15(2) and -.16(2)(b). The
trial court then determined that the objections raised by Employer go to the weight but not
the admissibility of the evidence in question. We agree. 3

        It is well settled that the admissibility of evidence is within the discretion of the trial
judge. Mercer v. Vanderbilt Univ., Inc., 134 S.W.3d 121, 131 (Tenn. 2004); Majors v.
Randstad Inhouse Servs., L.P., No. M2010-01975-WC-R3-WC, 2011 Tenn. LEXIS 970,
at *10 (Tenn. Worker’s Comp. Panel Oct. 19, 2011). A trial court abuses its discretion
when it causes an injustice to the party challenging the decision by
(1) applying an incorrect legal standard, (2) reaching an illogical or unreasonable decision,
or (3) basing its decision on a clearly erroneous assessment of the evidence. State v. Ostein,
293 S.W.3d 519, 526 (Tenn. 2009).

       Rule 703 of the Tennessee Rules of Evidence provides that “[t]he court shall
disallow testimony in the form of an opinion or inference if the underlying facts or data
indicate lack of trustworthiness.” Tenn. R. Evid. 703. A pre-trial motion to exclude expert
testimony was addressed by the Supreme Court’s Special Workers’ Compensation Appeals
Panel in Franklin v. Duro Standard Products, No. W2011-01212-WC-R3-WC, 2012 Tenn.
LEXIS 485 (Tenn. Workers’ Comp. Panel July 30, 2012). In that hearing loss case, the
employer had filed a pre-trial motion to exclude the testimony of an otolaryngologist on

3
  On the first page of its brief on appeal, Employer indicated it had requested oral argument, though no
motion for oral argument has been filed pursuant to Tenn. Comp. R. & Regs. 0800-02-22-.08(1). We deny
the request for oral argument.
                                                   3
the grounds that the physician testified he was unfamiliar with certain OSHA standards for
noise exposure and that his testimony was inconsistent with an earlier written report. Id.
at *9. In rejecting the employer’s arguments, the Appeals Panel explained:

       Trial courts’ decisions concerning the admission or exclusion of evidence are
       generally accorded a wide degree of latitude and will only be overturned on
       appeal where there is a showing of abuse of discretion. This standard of
       review is applicable to decisions concerning questions pertaining to the
       qualifications, admissibility, relevancy, and competency of expert testimony.

Id. at *10 (internal quotations and citations omitted). The Appeals Panel then concluded
the trial court had “correctly found that the questions raised by [Employer] concerning [the
physician’s] testimony affected its weight, rather than its admissibility.” Id. at *11.

        Here, as noted by the trial court, Dr. Cason indicated in his affidavit he had reviewed
the medical records containing what Employer asserts are pertinent discrepancies in the
histories provided by Employee. We conclude any such discrepancies impact the weight
of Dr. Cason’s testimony, not its admissibility. The trial court will be tasked with weighing
Dr. Cason’s statements and opinions against those offered by Dr. Sass in light of
Employee’s testimony, documentary evidence, and the presumption of correctness on the
medical causation issue in Tennessee Code Annotated section 50-6-102(14)(E). In short,
we cannot conclude the trial court abused its discretion in denying Employer’s motion in
limine.

       For the foregoing reasons, we affirm the trial court’s order and remand the case.
Costs on appeal are taxed to Employer.




                                              4
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Charles Lawson                                        )      Docket No. 2021-01-0213
                                                      )
v.                                                    )      State File No. 56752-2020
                                                      )
Amazon.com Services, LLC, et al.                      )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Thomas L. Wyatt, Judge                                )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 27th day
of December, 2021.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 W. Troy Hart                                                        X     wth@mijs.com
 Megan Jones                                                               majones@mijs.com
 G. Brent Burks                                                      X     brentburks@mcmahanlawfirm.com
 Lew Belvin                                                                lew@mcmahanlawfirm.com
 Thomas L. Wyatt, Judge                                              X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov